UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 13-7747


JAMES FERLON CLARK,

                Petitioner - Appellant,

          v.

DIRECTOR OF THE DEPARTMENT OF CORRECTIONS,

                Respondent - Appellee.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke.       Glen E. Conrad, Chief
District Judge. (7:13-cv-00450-GEC-RSB)


Submitted:   March 27, 2014                 Decided:     March 31, 2014


Before MOTZ, Circuit    Judge,    and   HAMILTON   and   DAVIS,   Senior
Circuit Judges.


Dismissed by unpublished per curiam opinion.


James Ferlon Clark, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            James      Ferlon      Clark      seeks      to    appeal        the       district

court’s order denying his 28 U.S.C. § 2254 (2012) petition as

successive.        The    order     is     not     appealable        unless        a    circuit

justice    or    judge    issues    a    certificate          of    appealability.           28

U.S.C. § 2253(c)(1)(A) (2012).                    A certificate of appealability

will not issue absent “a substantial showing of the denial of a

constitutional right.”          28 U.S.C. § 2253(c)(2) (2012).                         When the

district court denies relief on the merits, a prisoner satisfies

this    standard    by    demonstrating           that   reasonable      jurists          would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.                 Slack v. McDaniel, 529 U.S. 473,

484    (2000);   see     Miller-El       v.   Cockrell,        537 U.S. 322,       336-38

(2003).     When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the petition states a

debatable claim of the denial of a constitutional right.                                 Slack,
529 U.S. at 484-85.

            We have independently reviewed the record and conclude

that Clark has not made the requisite showing.                          Accordingly, we

deny Clark’s motion for a certificate of appealability, deny

leave to proceed in forma pauperis, and dismiss the appeal.                                  We

dispense    with       oral   argument        because         the    facts     and        legal



                                              2
contentions   are   adequately   presented   in   the   materials   before

this court and argument would not aid the decisional process.

                                                               DISMISSED




                                   3